UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended: June 30, 2015 o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 0-15905 BLUE DOLPHIN ENERGY COMPANY (Exact name of registrant as specified in its charter) Delaware 73-1268729 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 801 Travis Street, Suite 2100, Houston, Texas 77002 (Address of principal executive offices) (713) 568-4725 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No þ Number of shares of common stock, par value $0.01 per share outstanding as of August 14, 2015: 10,453,802 BLUE DOLPHIN ENERGY COMPANY & SUBSIDIARIES FORM 10-Q REPORT INDEX PART IFINANCIAL INFORMATION 3 ITEM 1. FINANCIAL STATEMENTS 3 Consolidated Balance Sheets (Unaudited) 3 Consolidated Statements of Income (Unaudited) 4 Consolidated Statements of Cash Flows (Unaudited) 5 Notes to Consolidated Financial Statements (Unaudited) 6 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 29 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 45 ITEM 4. CONTROLS AND PROCEDURES 45 PART IIOTHER INFORMATION 46 ITEM 1. LEGAL PROCEEDINGS 46 ITEM 1A. RISK FACTORS 46 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 46 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 47 ITEM 4. MINE SAFETY DISCLOSURES 47 ITEM 5. OTHER INFORMATION 47 ITEM 6. EXHIBITS 47 SIGNATURES 48 PART IFINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS Blue Dolphin Energy Company & Subsidiaries Consolidated Balance Sheets (Unaudited) June 30, December 31, ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Restricted cash Accounts receivable Prepaid expenses and other current assets Deposits Inventory Deferred tax assets, current portion, net - Total current assets Total property and equipment, net Restricted cash, noncurrent - Surety bonds Debt issue costs, net Trade name Deferred tax assets, net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ Accounts payable, related party - Notes payable - Asset retirement obligations, current portion Accrued expenses and other current liabilities Interest payable, current portion Long-term debt, current portion Deferred tax liabilities, net - Total current liabilities Long-term liabilities: Asset retirement obligations, net of current portion Deferred revenues and expenses Long-term debt, net of current portion Long-term interest payable, net of current portion Total long-term liabilities TOTAL LIABILITIES Commitments and contingencies (Note 22) STOCKHOLDERS' EQUITY Common stock ($0.01 par value, 20,000,000 shares authorized;10,603,802 and 10,599,444 shares issued at June 30, 2015 and December 31, 2014, respectively) Additional paid-in capital Accumulated deficit ) ) Treasury stock, 150,000 shares at cost ) ) Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See accompanying notes to consolidated financial statements. 3 Blue Dolphin Energy Company & Subsidiaries Consolidated Statements of Income (Unaudited) Three Months Ended June 30, Six Months Ended June 30, REVENUE FROM OPERATIONS Refined petroleum product sales $ Tank rental revenue Pipeline operations Total revenue from operations COST OF OPERATIONS Cost of refined products sold Refinery operating expenses Joint Marketing Agreement profit share Pipeline operating expenses Lease operating expenses General and administrative expenses Depletion, depreciation and amortization Accretion expense Total cost of operations Income from operations OTHER INCOME (EXPENSE) Easement, interest and other income Interest expense ) Total other expense ) Income before income taxes Income tax expense ) Net income $ Income per common share: Basic $ Diluted $ Weighted average number of common shares outstanding: Basic Diluted See accompanying notes to consolidated financial statements. 4 Blue Dolphin Energy Company & Subsidiaries Consolidated Statements of Cash Flows (Unaudited) Six Months Ended June 30, OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depletion, depreciation and amortization Unrealized gain (loss) on derivatives ) Deferred taxes - Amortization of debt issue costs Accretion expense Common stock issued for services Changes in operating assets and liabilities Restricted cash ) ) Accounts receivable Prepaid expenses and other current assets Deposits and other assets ) ) Inventory ) ) Accounts payable, accrued expenses and other liabilities ) ) Accounts payable, related party ) ) Net cash provided by operating activities INVESTING ACTIVITIES Capital expenditures ) ) Change in restricted cash, noncurrent ) - Net cash used in investing activities ) ) FINANCING ACTIVITIES Proceeds from issuance of debt - Payments on long-term debt ) ) Proceeds from notes payable Payments on notes payable - ) Net cash provided by (used in) financing activities ) Net increase in cash and cash equivalents CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ - - Supplemental Information: Non-cash operating activities Surety bond funded by seller of pipeline interest $
